MEMORANDUM
BAILEY, J.
As, in my opinion, the matters raised by the cross-bill are not germane to those raised by the original bill, the service of process upon counsel for the Western Maryland Railway Co. should be quashed.
While a cross-bill filed by a defendant against the plaintiff may be filed although the matters raised in it be not germane to those of the original bill, the cross-bill in this case is filed by an intenvenor and is not “in subordination to or in recognition to the propriety of the main proceeding.”
In addition it would seem that the Western Maryland Railway Co. would be a necessary party to this cross-bill, and is not within the jurisdiction of this Court, except as to matters germane to the original bill.
The motions to quash service and to strike the answer of the American Railways employees in so far as it is a cross-bill will be sustained.